            Case 1:16-cv-00671-APM Document 81 Filed 04/22/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

    JAMES A. SIMON,                                   )
                                                      )
                         Plaintiff,                   )
                                                      ) Civil Action No. 16-671 (APM)
                          v.                          )
                                                      )
    UNITED STATES DEPARTMENT OF                       )
    JUSTICE, EXECUTIVE OFFICE FOR                     )
    UNITED STATES ATTORNEYS,                          )
                                                      )
                         Defendant.                   )


                                      JOINT STATUS REPORT

         Plaintiff James A. Simon (“Plaintiff”) and Defendant United States Department of Justice,

Executive Office for United States Attorneys (“Defendant”) respectfully submit this joint status

report. 1

         EOUSA is continuing processing records related to Plaintiff’s Query No. 4 – a tranche of

roughly 6,000 pages. During the period since the parties’ last joint status report, covering

February through April 2021, 1,923 pages were processed (averaging 641 pages per month) – all

of which were released in full.

         Defendant will continue to process Query No. 4 records at the rate of at least 500 pages per

month.


1
 Because of the number of documents to be processed, the length of time expected to complete
the processing and release, the parties’ good cooperation, and the desire to conserve resources,
the parties had contemplated adopting a 90-day reporting cycle – an exercise prompted by the
desire for greater efficiency since the COVID pandemic has brought with it certain inefficiencies
associated with remote work. In so doing, the parties proposed filing their next report on May
3, 2021, having lost track of the Court’s self-executing schedule for future reports. See January
24, 2020, Minute Order.
           Case 1:16-cv-00671-APM Document 81 Filed 04/22/21 Page 2 of 2




         For the reasons set forth in the margin below, the parties respectfully request that the Court

amend the schedule for future joint status reports from every 60 days to every 90 days, such that

the parties’ next report would be due by July 21, 2021. In the event that a new order is not entered,

the parties will submit their next joint status report by June 21, 2021.

Dated:    April 22, 2021                            Respectfully submitted,

                                                    /s/ Kelly B. McClanahan
                                                    Kelly B. McClanahan, Esq.
                                                    D.C. Bar #984704
                                                    National Security Counselors
                                                    4702 Levada Terrace
                                                    Rockville, MD 20853
                                                    301-728-5908
                                                    240-681-2189 fax
                                                    Kel@NationalSecurityLaw.org

                                                    Counsel for Plaintiff

                                                    CHANNING D. PHILLIPS, D.C. Bar #415793
                                                    United States Attorney

                                                    BRIAN P. HUDAK
                                                    Chief, Civil Division

                                                    /s/ John Moustakas
                                                    John Moustakas, D.C. Bar #442076
                                                    555 4th Street, N.W.
                                                    Washington, D.C. 20530
                                                    (202) 252-2518
                                                    john.moustakas@doj.gov

                                                    Counsel for Defendant




                                                   2
